DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.

As per claims 1-10, the prior art of record fails to teach or adequately suggest the claimed combination of features and or limitations as claimed. Specifically, the highlighted features, in combination with the other claimed features and or limitations, were not adequately represented in the prior art of record and therefore form the basis for the indication of allowable subject matter with respect to the instant claims and the prior art of record.

As per claim 1, the prior art of record fails to teach or adequately suggest a quality determination device, comprising:
one or more processors that execute computer-executable instructions stored in a memory, wherein the one or more processors execute the computer-executable instructions to cause the quality determination device to:
acquire a drive current during tapping, from a motor provided in a machine tool that forms a screw hole in a workpiece by the tapping; and
determine acceptance or rejection of the screw hole formed by the tapping, based on the drive current, an electric power of the motor obtained from the drive current, or a torque of the motor obtained from the drive current during the formation of the screw hole.

As per claim 6, the prior art of record fails to teach or adequately suggest a quality determination method performed by executing, by one or more processors, computer-executable instructions stored in a memory, the method comprising:
an acquisition step of acquiring, by the one or more processors, a drive current during tapping, from a motor of a machine tool that forms a screw hole in a workpiece by the tapping; and
a determination step of determining, by the one or more processors, acceptance or rejection of the screw hole formed by the tapping, based on the drive current, an electric power of the motor obtained from the drive current, or a torque of the motor obtained from the drive current during the formation of the screw hole.

References Considered but Not Relied Upon
	The following references were considered but were not relied upon in any rejections formed:

	(1)	Hirabayashi et al., U.S. Patent Application Publication No. 2015/0158157, which discloses an electric power tool to tighten a screw while drilling a hole with the screw in a tightening-target-object includes a motor as a drive source. A motor control unit controls the motor such that the rotation number of the motor is a rotation number according to specifics of an operation input received by an operation receiving unit with a preset maximum rotation number as an upper limit;

	(2)	Dawood et al., U.S. Patent No. 6,547,565 which discloses an instrument that is connected to a drilling tool for an implant or dentine, wherein the tool includes an electric motor, the torque of which can be sensed, and which can be controlled by a control unit, and wherein a display unit is arranged so as to partly or fully display a curve representing the driving-in function performed;

	(3)	Fullmer, U.S. Patent No. 4,639,996 which discloses an apparatus in which a threaded fastener is automatically attached to an article, wherein the apparatus positions the threaded fastener in contact with the article and applies a torque thereon and wherein a signal is generated indicating the torque level, whereby the signal is compared to preset limits;

	(4)	Wickham et al., U.S. Patent No. 7,059,055 which discloses a device for confirming the presence of thread in nuts and other threaded parts has a threaded gage mounted on a holder which is connected through a clutch to a motor, wherein the motor drives the holder to rotate the threaded gage to engage the threaded part, and wherein switches are provided to stop and reverse the motor, and whereby the device identifies parts without threads and also damaged and incomplete threads;
	
(5)	Lange et al., U.S. Patent No. 8,793,887 which discloses an apparatus for thread testing, comprising at least one plug gauge for testing a thread, the plug gauge being adapted for connecting with a machine axis of a machine tool and a displacement sensor connectable with the at least one plug gauge and the machine axis for determining a maximum path which the plug gauge may be screwed into thread.;

	(6)	DeYaeger et al., U.S. Patent Application Publication No. 2015/0204642 which discloses a thread gauge inspection system comprising a reference thread gauge having unique identification, wherein the thread gauge inspection apparatus is provided with a receiving element to hold the reference thread gauge and a control system is provided in operative communication with the thread gauge inspection apparatus for determining a status of the identified reference thread gauge, wherein the status of the identified reference thread gauge is either approved for inspecting the thread quality of a machined thread or not approved for inspecting the thread quality of the machined thread.; and

	(7)	TSAY et al., U.S. Patent Application Publication No. 2021/0239446 which discloses an automatic nut internal thread quality tester includes a blanking module, a clamping module, a push rod module, a thread gauge driving module, and an axial pushing module, wherein the blanking module is configured to control the nuts to be tested be blanked in series.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        July 16, 2022
/RDH/